The moving defendants are not parties to the exclusive *543brokerage agreement between plaintiff and defendant P.A. Realty Corporation, and thus plaintiff’s causes of action against them for breach of contract and quantum meruit were properly dismissed. The fraud claims were also properly dismissed, it being well settled that where the alleged fraud relates to a cause of action for breach of contract, the fraud cannot be the basis for a separate cause of action (Giannisis v Maniatis, 160 AD2d 629, lv dismissed 76 NY2d 888). However, it was error to sustain the seventh cause of action for conspiracy. There is no tort of civil conspiracy in and of itself absent the pleading of specific wrongful acts constituting independent torts (Satin v Satin, 69 AD2d 792). Here, the wrongful acts that were purportedly committed in furtherance of the alleged conspiracy do not constitute independent torts, but instead depend upon the existence and breach of the exclusive brokerage agreement. Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.